[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            NOVEMBER 9, 2007
                               No. 07-10685                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                  D. C. Docket No. 06-00086-CR-T-17-EAJ

UNITED STATES OF AMERICA,


                                                Plaintiff-Appellee,

                                    versus

ANTHONY CASTILLO,
a.k.a. Hungry Hippo,

                                               Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (November 9, 2007)

Before BLACK, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Kimberly Hopkins, appointed counsel for Anthony Castillo in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Castillo’s conviction and

sentence are AFFIRMED.




                                          2